 MAIETTA CONRACTING177Dennis G. Maietta and Frank. M. Maietta t/aMaietta Contracting and International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, General Teamsters andAllied Workers, Local Union No. 992. Case 6-CA-12660August 14, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn April 24, 1980, Administrative Law JudgeBenjamin Schlesinger issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed limited cross-exceptions and a sup-porting brief. The Charging Party filed a brief inopposition to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order.3i Respondent had excepted to certain credibility findings made by theAdministrative Law Judge By stipulation dated March 3, 1980, the par-ties agreed to waive a hearing and instead submitted the instant case toan adminstrative law judge for the issuance of a decision based on therecord made by the parties in a related proceeding for an injunctionunder Sec. 10(j) of the National Labor Relations Act. as amended Ac-cordingly. the case was assigned to Administrative Law Judge BenjaminSchlesinger to prepare and issue a decision based on that record. It is theBoard's established policy to attach great weight to an administrative lawjudge's credibility findings insofar as they are based on demeanor How-ever. Administrative Law Judge Schlesinger's credibility findings arebased on factors other than demeanor. In accordance with the Board'spolicy set forth in Standard Dry Wall Products Inc., 91 NLRB 544 (1950),enfd. 188 F2d 362 (3d Cir 1951), we have independently examined therecord in this case and we finu that there is no basis on the record in thisproceeding for reversing his credibility determinations or his findings offact based thereon General Motors Corporation. Delco ,4ir Conditioning Di-visron. 244 NLRB No 65 (1979).2 We agree with the Administrative Law Judge that the sole reason fordischarging the 10 employees (and/or failure to recall after layoff) wasthe employees' union activities. Theorre, we find it unnecessary to relyon the Administrative Law Judge's alternative finding made at fn 12 ofhis Decision that where the motive for an employee's discipline is in vio-lation of the Act, it is sufficient to find the discipline itself a violationnotwithstanding the existence of valid reasons for the discipline.3 We find no merit in the General Counsel's limited cross-exception tothe Administrative Law Judge's failure to include in his recommendedOrder a requirement that Respondent rescind, upon the Union's request.any unilateral changes in working conditions (other than increases inwages or benefits) Respondent may have instituted subsequent to thecommencement of its bargaining obligation Our rationale for grantingthe retroactive bargaining order is to "'re-establish the conditions as theyexisted before the employer's unlawful campaign" and not place a unionin a disadvantaged position." Trading Port. Inc.. 219 NLRB 298, 301(1975). quoting .VL.R.B. v Gissel Packing Co., Inc., 395 US 575, 612(1969). However, implicit in the bargaining order herein is an obligationon Respondent to bargain over any such unilateral changes at the Union'srequest Moreover, the record herein is devoid of any facts or allegations251 NLRB No. 27ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Dennis G.Maietta and Frank M. Maietta t/a Maietta Con-tracting, State Line, Pennsylvania, their agents,successors, and assigns, shall take the action setforth in the said recommended Order.which would support a specific finding that Respondenl has instituted orrefused to bargain er, unilateral changes i the terms and condit ioll ofemploy ment since the onset f its bargaining obligationMember Jenkins would compute the Iterest due on backpay n ac-cordance with his dissent in Olvmpc Medical Corporation. 250 NLRB NoI ] (l9g))DECISIONSTATEMENT OF THE CASEBENJAMIN SCHLESINGER, Administrative Law Judge:Upon charges filed by the International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, General Teamsters and Allied Workers, LocalUnion No. 992 (herein the Union), on August 14, 1979,Land amended by charges filed on August 17 and Septem-ber 26, the Acting Regional Director for Region 6 issuedon October 2 and served on the parties the complaintand notice of hearing, thereafter amended on December13, alleging that Respondent during the period of August9 to August 31 committed various unfair labor practices,including interrogation of and threats to employees, cre-ating the impression of surveillance, polling employeesconcerning their union sympathies, and laying off or dis-charging all of the 10 union supporters in its employ.The General Counsel requests, among other things, aGissel2bargaining order as appropriate relief. Respond-ent's answers denied the factual allegations of the com-plaint and amendments and denied that it committed anyunfair labor practice.By stipulation dated March 3, 1980, the parties agreedto waive a hearing, and instead requested that this pro-ceeding be submitted to an administrative law judgebased on the record made by the parties in a related pro-ceeding for an injunction under Section 10(j) of the Na-tional Labor Relations Act, as amended, brought in theUnited States District Court for the Middle District ofPennsylvania and bearing Civil No. 79-1465. The parties'motion was granted on March 17, 1980. I have consid-ered the entire record and the briefs filed by the GeneralCounsel, Respondent, and the Union. Accordingly, Imake the following:I All dates herein refer to he ear 1979, unless oherwise stated2 \.LR.B. v Giv'l Packing Co Ic., 395 U S 575 (1969)MAIETTA CONTRACTING 177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI. JURISDICTIONDennis G. Maietta and Frank M. Maietta, trading asMaietta Contracting (herein Respondent), is a partnershipwith an office and place of business in State Line, Penn-sylvania, where it is engaged in the excavation and con-struction material hauling business. During the 12-monthperiod ending August 1, Respondent in the course andconduct of its business operations performed servicesvalued in excess of $50,000 outside the Commonwealthof Pennsylvania. I find, as Respondent admits, that it isand has been at all times material herein an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.Respondent further admits, and I find, that the Unionis now, and has been at all times material herein, a labororganization within the meaning of Section 2(5) of theAct.11. THE ALLEGED UNFAIR l.ABOR PRACTICESA. The Facts1. The employees' organizing effortsOn August 1, employee Melvin Miller, having ob-tained union cards, arranged for a luncheon meeting withother truckdriver employees at Hardee's, a local fastfood restaurant. At that lunch the employees discussedthe advantages of the Union and Miller distributed cards.Employees Blaine J. Jordan, Jr., John H. Stine, EdwardM. Johnston, Stephen Walker, William E. Stanley, Jr.,and John Mills signed the cards and returned them toMiller. Curtis McKeithan returned his card to Miller onAugust 2, when Miller and employees Donald Carr andSimon Hobbs also signed. Thus, by August 2, 10 of Re-spondent's employees had designated the Union as theirrepresentative for the purposes of collective bargaining.On that day Miller and other employees spread the wordthat there would be a meeting at the Union hall afterwork on August 6.That meeting was attended by all the union card signa-tories, except Jordan. At the end of that meeting, about6:30 or 7 p.m., when all of the employees and the unionrepresentatives were conversing on the street, DennisMaietta, Frank Maietta's son, who was also a truckdriverfor Respondent, drove by in his van. The van was easilyrecognized by a number of the employees,3some ofwhom recognized Dennis as the driver who stared atthem and waved. Dennis admitted seeing only Stanleyand McKeithan and denied that he knew that they werestanding in front of the union hall, in spite of its largesign. The events which followed, however, cause me toconclude that Dennis was aware, if not precisely onAugust 6, of what might be happening.With the return of the union cards to union representa-tives at the meeting of August 6, the Union demandedrecognition by Respondent by letter dated August 8.3 The van was silver, with a black top and stripes on the sides2. Layoffs and discharges of union card signatories,interrogation, threats, and related 8(a)(1) conductOn August 9, when Miller, Jordan, Walker, and John-ston had returned to the office to turn in their timesheetsfor the day, each was informed by Frank Maietta4thatthey were laid off from work, Maietta explaining thatwork had "slacked down" and, to some of them, that hehated to let them go because they had done a good jobfor him. Maietta told them that, if work picked up, hewould call them back. Stanley was also laid off that day.Since he had a dental appointment that morning, he wentto the office about lunchtime where Joanna Miller,Maietta's secretary, advised him: "I hate to tell you this,but you are laid off. Don't worry, there will be more tofollow you." Miller stated that he probably would becalled back in 2 weeks.5About 5 p.m., Maietta received the Union's demandfor recognition. Shortly after, Jordan received a tele-phone call at home from Miller who asked if he couldcome in the following morning at 10 a.m. becauseMaietta wanted to talk to him. Later that evening anumber of the employees-Miller, Walker, Mills, John-ston, Hobbs, McKeithan, and Stine-met at The Preg-nant Pig, a local bar, and discussed the layoffs earlierthat day and possible retaliation.The following morning, August 10, about 6:50 a.m.,Maietta approached Stine in the garage and asked howthe meeting went at The Pregnant Pig. Stine lied abouthis attendance and said he was not there. A minute or solater Maietta told Stine that he would have a paper forthe employees to sign that evening when they got offwork. Maietta also approached Hobbs and asked how hismeeting went last night. Hobbs asked what Maietta wastalking about, to which Maietta replied that Hobbs waswell aware of what he was referring to. Hobbs askedwhether a person could not have a few beers on his owntime to which Maietta answered: "You ought to nowby now I got more connections than what you think Igot." As Maietta began to walk out of the shop, he fur-ther stated, "I'll park all these trucks if I have to."Maietta called Carr to the office and asked him if he had"sided in" with Miller for the Union. Carr refused toanswer him.That same morning, at 10 o'clock, pursuant to Miller'srequest, Jordan came to Maietta's office. Maietta toldJordan that the reason he had called him in was that hewanted to find out about "this union deal, who startedit." Jordan insisted he did not know because he was thelast one asked to join. Maietta pressed Jordan, askinghim whether he had any idea who started it. Jordan saidthat he did not. Maietta asked whether Mills started itand Jordan replied that he did not know. Maietta thenstated that he had a form which showed that Jordan wassatisfied with his work and his working conditions and4 Frank Maietta is hereafter referred to as Maietta."s Stanley aras given tIwo checks. Respondent's policy was to hold backthe irst week of an employee's pay hen employees ssere terminated orlaid off. the were gis:cin 5,o checks, one representing the first week'spay hich as held back, and the second representing the woirk per-formed i the most recent pay period MAIETTA CONTRACTING179asked him to sign it, which Jordan did. The form, on Re-spondent's letterhead, read as follows:To Whom It May Concern:Please be advised that I -am complete-ly satisfied with the excellent wages paid and thewonderful working conditions at Maietta Contract-ing, and do not want in any way to be connectedwith or be a member of any Union as long as I amemployed by Maietta.I am in no way being pressured into signing thisstatement. I am signing this statement of my ownfree will.After Jordan had signed the form and just as Jordanwas getting ready to leave, Maietta asked him whetherhe wanted his job back. Jordan said yes and, accordingto Jordan's testimony, Maietta told him to come back towork on Monday morning.6 Finally, Maietta stated toJordan that "there are some other troublemakers that I'mgoing to be getting rid of."That same morning, Miller, Walker, and Johnstonwent to the jobsite from which they had been laid offthe preceding day to see what business was being con-ducted there, to obtain cards from other of Respondent'semployees, and to obtain sympathy from the employeesof the prime contractor, Courson-Gruman Company, forwhich Respondent was performing subcontracted work.Thomas J. McKew, Jr., Courson-Gruman's job superin-tendent, telephoned Maietta that morning to complainthat the three laid-off employees were "more or lessholding up his operations"--that they were bothering anoperating engineer, complaining about being laid off, andstopping other of Respondent's drivers still on the job.Maietta replied that the employees had been laid off butif they were there causing trouble they would be termi-nated. He added that they were "dead wood that he hadto get rid of."7Later in the afternoon, about quitting time, all of theemployees reported to the office to get their pay. Eachemployee was called in to Maietta's office and asked byMaietta to sign the above-quoted form. Almost all did sothat day. One exception was Carr who stated to Maiettathat he was not going to sign it, to which Maietta repliedthat that was his prerogative. When Hobbs reported toturn in his time ticket, Maietta told him to go outsideand wait, that he wanted to talk to him. Shortly after-wards, Maietta came out with Hobbs' check and said"You've done made up your mind anyway, here's yourcheck." Maietta never asked Hobbs to sign the form.When Mills reported for his pay, Maietta asked himwhat the meeting was about the previous night. Millsasked what meeting he meant and Maietta said the "onee Jordan did not report for work on Monday because he had to lakehis child to a hospital. He telephoned Maietta on Monday and so reporl-ed. Jordan's wife testified that, on Monday afternoon, she received twophone calls from Maielta The first was that Jordan was to come to workthe following day and the second, approximately 5-10 minutes later, wasMaietta's instruction for Jordan not to come because the machine hadbroken down Jordan was never again recalled to work.I None of the employees were advised that be had been terminatcdfrom employment, but the record makes clear that Miller, Johnston. andWalker were discharged that day.you all had down there last night." Mills said that therewas no meeting, that they went down to have a fewdrinks and so he went. Maietta said that "before anyunion come in, he would close the gates [that the] StatePolice had all the guys' names land that] he had got ridof three troublemakers." McKeithan was called into theoffice that same afternoon and Maietta asked: "What'sthis bullshit I hear about the union." McKeithan deniedany knowledge. Maietta stated that "he had gotten rid ofthese three troublemakers" (specifically mentioningWalker, Miller, and Johnston), and asked McKeithan tosign the form which he described as a paper which Is"helping me to keep the union out." Maietta handed theform to Stine to sign but Stine said he wished to think itover until the following Monday. Maietta said "you arenot going to go outside and let the drivers get you allworked up again, either you sign now or else." Stinesigned the form.On Saturday, August 11, Stine had attempted to reachMaietta at home and he was not in. Maietta called Stineback and during the conversation asked Stine about theUnion and why he did not come to Maietta to let himknow all about the organization attempts when theystarted. Maietta asked Stine who signed the cards at Har-dee's. Stine named the drivers whom he knew by name(but he lied to Maietta by stating to him that he did notsign a card when, in truth, he did.) Then Maietta startednaming off employees whom he said he knew signedcards. As he named the people, Stine remembered themas being at Hardee's. The only one that he denied wasHobbs. Maietta stated that "no union was going to get inhis place of business, he would let the damn trucks situntil they rot." Stine said that he thought that Maiettashould have let the union matter come to a vote, towhich Maietta stated "there ain't gonna be no vote."On Monday, August 13, Carr reported for work andwas waiting to get his work orders. Someone told himthat Maietta wanted to see him in the office and, whenCarr went there, Maietta said that work was "slack" andthat he was not going to need Carr for a while. Hehanded Carr two checks. Later that day, Mills was alsodischarged by Maietta, who said that their friendship hadended and that they were good friends at times. Threedays later, on August 16, Hobbs was fired, Maietta com-menting that it was time for him and the company topart and, as Hobbs was leaving, "you know why this istaking place."On the day after, Frid.ay, August 17, or perhapsMonday, August 20, Maietta held a meeting of some ofhis employees at which he announced, according toMcKeithan, that, as far as he was concerned, "the unionbullshit was over with" and he did not want the employ-ees to talk about the Union on the jobsite or anywhereelse. He looked to Stine and said, "Stine, do you hearme?" He looked at McKeithan and said, "You hear me,don't you, McKeithan?" According to Stine, Maietta saidthat he did not want any more talk about the Union andthat the "union is dead." Directing his comments directlyto Stine, he said that he did not want him "crawling onthe dozer operator either anymore and discussing theunion activities any more"; that if he did, the dozer oper-asked him to sign it, which Jordan did. The form, on Re-MAJEIA CONTRACTING 7q 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDator was supposed to call Maietta and let him know.Later on August 20, Maietta stated to Stine that he un-derstood that he was "getting on the dozer and sayingthat the union was going to get in" and further statedthat he thought that Stine was "kind of working themiddle."Stine and McKeithan, the only two employees whohad signed union cards by that date and who were stillemployed, were terminated on August 23 and 31, respec-tively. No other employee had been fired during themonth of August except for union card signers. Indeed,no employee had been fired for any reason during 1979up until August. No employee who was fired or laid offwas ever recalled to work. Five new employees werehired as truckdrivers during the month of August andafter the initial "lay off' on August 9.3. Conclusions regarding 8(a)(1) conduct,motivation, and union animusAlthough Maietta testified at length in defense of theunfair labor practice complaint, his testimony was devot-ed principally to an explication of his own alleged rea-sons for the layoffs and discharges of the 10 union adher-ents. With barely any exceptions, there was not onedenial of the unlawful conduct testified to by the discri-minatees regarding Maietta's threats of closure and dis-charge,8interrogation, polling,9and giving the impres-sion of surveillance of union meetings; oand the cumula-tive effect of all that activity, which I find to be in viola-tion of Section 8(a)(1) of the Act, gives rise to a furtherfinding that Maietta was not only opposed to the union-ization of his business but was also determined to go toextreme means-such as letting his trucks rot and closinga substantial portion of his business-so that the unionorganization drive would be thwarted.Respondent contends in its brief that it had no knowl-edge of its employees' union activities. The GeneralCounsel's proof, however, is more than sufficient-fromMaietta's questioning of employees about the meeting atHardee's and The Pregnant Pig, to his polling of em-ployees, to his interrogation of whether Carr was sidingwith Miller, to his naming to Stine of card signers, to hisknowledge of where Hobbs stood, and to his singling outof Stine and McKeithan to ensure that they understoodhis instructions. Finally, I conclude that Maietta's dis-charge during August of the only 10 union adherents ismore than fortuitous. Camco, Incorporated, 140 NLRB361, 365 (1962), enfd. in material respects 340 F.2d 803(5th Cir. 1965).4. The dischargesTypically, in 8(a)(3) discharge cases, an employer pre-sents all manner of reasons, other than union activity,which the employer alleges were the true cause for the" Maietta's reference to Miller, Walker, and Johnston as "three trouble-makers" whom he had ridded himself of was a threat to discharge otheremployees who supported the Union.9 General Battery Corporation. 220 NLRB 1078 (1975).'O I find that the impression of surveillance arises from Maietta's state-ment to Hobbs on August 10 about his knowledge, through his "connec-tions," of the meeting at The Pregnant Pig. I find no proof, as the Unionalone contends, that Maietta's son, Dennis, was engaged in surveillance.discharge. II This case is no exception, and it is accuratethat, with the respect to some employees, it might wellbe said that their conduct was less than exemplary.On the other hand, a review of Respondent's reasonsfor the particular discharges in this proceeding must betempered by the fact that until August 9 no one wasfired during the entire year of 1979. Indeed, Maietta ad-mitted on cross-examination that he was constantlyunable to get drivers and that was "why I put up withall that garbage from all these drivers." When he alsoadded he "put up with the garbage until [he] couldn'ttake it anymore," the question arises whether he couldnot take it anymore because of the continuing conduct ofthe employees or because of their union activities.I am persuaded, because of the 8(a)(I) conduct foundabove, that Maietta was purposefully depleting theUnion's ranks in order to rid his company of the Unionand that the sole reason for the termination of all the em-ployees, with the exception of Stanley, and as to him thefailure of Respondent to recall him after his layoff onAugust 9, was the employees' union activities. 2Furthermore, and preliminary to discussion of Maiet-ta's alleged reasons for discharges of the 10 employees,my reading of the testimony of Maietta leads me to con-clude that he was not a credible witness. ' In particular,his testimony conflicted with another of Respondent'switnesses, McKew, whose testimony I found to be reli-able and credible, and with Miller, whose testimony wasless reliable. Maietta completely recanted his testimonywith respect to that given earlier in 1979. His blanketstatement that he was relatively unconcerned about theunion activities is wholly belied by his threat to permithis trucks to "rot," his boasts that the Union is "dead"and "over," his polling and interrogation of employees,and his warning not to engage in union activities.Maietta first received the Union's demand for recogni-tion on August 9 about 5 p.m. Immediately thereafter, heembarked upon destroying the union organization drive.His first move was to telephone Jordan to report to hisoffice on August 10 at 10 a.m. He interrogated andthreatened employees before his appointment withJordan. The General Counsel does not argue in his brief,and I do not find (contrary to the Union's contentions),that the layoffs on August 9 of Miller, Jordan, Walker,Johnston, and Stanley (whom Maietta testified he fired)were illegal. I find it most unlikely that Maietta wasmore than subliminally aware of the union activitiesbefore he received the Union's demand letter. If his son'ssighting of the employees outside the Union's office on' Bureau of National Affairs, "'he Developing Labor Law," 1971, p116.'2 Even if this finding were inaccurate. it is settled Board lass that, if amotie for the discipline of an employee is in violation of the Act, that issufficient for the finding of a violation, despite the fact that there may beother valid reasons for the same discipline. Construction. Production &Maintenance Laborers' Union. Local No. 383. affiliated with Labhorers' In-ternational Union of North America. AFL-CIO (Willarn Pulice ConcreteConstruction), 236 NLRB 125 (1978)"' The General Counsel's brief thoroughly documents the inconsisten-cies and contradictions contained in Maietta's testimony, as ssell as in-stances (of evasiveness and inherent improbabilities. Although I do notrely on his brief in oo, there is enough there, and not repeated herein inthe interest of bres it, to support these credibility findings. MAIETTA CONTRACTING181August 6 was meaningful to Maietta, it is most probable,in light of his intense distaste for organization, Maiettawould have moved much more quickly in his antiuniondrive, that is, before late afternoon on August 9; but therecord is silent of any action by Maietta to retaliate forunion activities from August 6 until then.Maietta's explanation of the layoff of Miller, Jordan,Walker, and Johnston on May 9 is most plausible, sup-ported as it is by McKew, who initiated the layoff thatmorning when he informed Maietta that, because of thecompletion of one job, which required four trucks toremove dirt and to bring back gravel fill, and the com-mencement of a new job where the soil removed fromthe sewer ditch would be placed back in the ditch afterthe sewer line had been laid, four trucks (and drivers)would no longer be needed. The four drivers were toldof their layoffs that afternoon. I find nothing improper inRespondent's action.However, Maietta's actions the following day convert-ed the proper layoffs into illegal 8(a)(3) discrimination.When McKew called Maietta to complain about Miller,Walker, and Johnston, Maietta seized upon that com-plaint to fire them, referring to them as "dead wood hehad to get rid of." Why, suddenly, they were "deadwood [that] he had to get rid of" can be explained onlyby Maietta's having obtained knowledge of the employ-ee's union activities, as well as knowledge that they werecomplaining about Maietta and talking to his employees.After his receipt of the union demand, Maietta must havethen understood the significance of the gathering of thedrivers outside the union hall a few days before. 14 Thatalso explains his reference to the employees as "threetroublemakers" when he interrogated McKeithan lateron August 10, a term which, from Maietta's conversationwith Jordan earlier, even before McKew's telephone callthat morning, I conclude to be a reference to union ac-tivists. Finally, in finding that Maietta terminated thethree employees in violation of Section 8(a)(3), I discred-it Maietta's testimony that McKew told him to get rid ofthem and that McKew did not want them on the jobanymore. McKew, who was the only disinterested wit-ness in this proceeding, testified to the contrary.Jordan and Stanley, the other two employees whowere "laid off" on August 9, present different problems.Jordan was asked to confer with Maietta on August 10,then was interrogated and asked to sign Maietta's self-serving form, which he did, apparently satisfying Maietta(who must have known that Jordan was not at either theunion hall or The Pregnant Pig) that Jordan was not aunion adherent. Indeed, that prompted him to inviteJordan to return to work on Monday, an invitationwhich was later peremptorily canceled. Maietta's reasonfor his telephone call to Jordan's wife that day was thathe had just then learned that Jordan previously quit hisjob, and that his brother (and copartner) had told him to14 Dennis Maietta testified that he never told his father what he hadseen outside the union hall on August 6. In light of Maietta's questioningof Carr., Stine, and Hobbs on Friday morning (Carr was not at The Preg-nant Pig the preceding night but was at the union hall) and the August request only to Jordanl to come to the office (Jordan was not at the unionhall), it is most probable that Maietla knew generally, if not to a man.who was outside the union hall on August 6."get rid of him." The sudden appearance of his businesspartner on Monday, after an absence of a year because ofbad ,health, is most improbable. 15 In light of Maietta'sadmission that just 10 days before, when Jordan was re-hired, Maietta was short of drivers-and that only 10days later, he was ready to terminate Jordan-I concludethat Maietta must have rethought his position thatJordan was not a union adherent, with knowledge gainedthrough his conversation with Stine on August 11, anddischarged him only for that reason.Stanley was told by Miller on August 9 that he waslaid off, but that he would probably be called back in 2weeks. Miller did not deny this, but Maietta testified hewas terminated. Clearly, there was ample justification fora discharge, because of Stanley's record of absences. TheFriday before his "layoff," he was warned that he wasmissing too many days; but I cannot disregard the factsthat no employee had been fired the entire year for ab-senteeism (or any other reason) and that Stanley was toldby Miller that he was laid off Although the question is aclose one, I find that Stanley was included in the groupof layoffs prompted by McKew's telephone call,'6 thatJordan's recall to work was prompted by Maietta's needfor additional driver (thus leaving four off the payroll), 17and that Stanley was not later rehired because he wasnaied as a card signer by Stine and was identified byDennis Maietta as having been outside the union hall onAugust 6. 8Carr and Mills, both fired on August 13, were the nextto go. Carr displeased Maietta because of his failure tosign Maietta's letter. Maietta's justification-that Carrhad signed an accident statement about 2 months beforewhich was damaging to Maietta-cannot be credited. Ifthat were the real reason, Maietta had ample opportunityto terminate him, but did so only after he learned of theunion activity and had been told of Carr's card signingby Stine. Mills, who was also identified by Stine, was(according to Maietta) discharged because, on August 1,he brought to Miller a "fake" doctor's excuse, the laststraw of a series of absences. Again, it cannot be saidthat there might not have been any justification forMaietta's actions; but the totality of his conduct and thefact that no one had earlier been discharged for absentee-ism indicate that his reason was merely a pretext. In par-ticular, I rely upon the excessively over-reactional dis-cussion, testified to by Maietta, with secretary Miller. Inthat conversation, held on August 13, Maietta pointedlymade known his intense displeasure with Mills, to whichMiller added after reading the note, "My God, nowonder you are mad," and Maietta stating that the onething he did not need was a liar, or the one thing heI5 Maietta's brother did not testify.L6 Stanley was first hired in early June. and his seniority was about aslow as that of the others who were laid off.17 Hobbs. a mechanic, was assigned to drive a truck on August 10.iR Because I have found the initial layoff on August 9 to be proper.the illegal discharges took place on August 10, and backpay shall runfrom that date It is probable that, had there been no illegal conduct, atleast four employees would not have had work for two or more weeksHowever Respondent's conduct -particularly his threat to let the trucksrot-indicates that he had determined to ithhold work permanentlfrom the "laid off' employees Thus. backpay from August 10 is apprio-priate In these circumstancesMAIEITA CONTRACTING 181 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDhated more than a thief was a liar. Miller did not relatethat Maietta said this, and specifically denied the quota-tion attributed to her. Of greater importance, afterMaietta was cross-examined at length, and after he haddetailed the exact words of his conversation with Milleron August 13, documents were exhibited to him demon-strating that Miller was on vacation on that day, and anyconversation with Miller had to have taken place a weekafter Mills' discharge. Maietta's testimony was thus pa-tently concocted and, I conclude, was an attempt to con-ceal his real motivation for Mills' discharge, which I findwas Mills' union activities.Maietta's justification for firing Hobbs on August 16was that Hobbs, an employee of 7 years, was not per-forming his mechanic's functions that week. The recordreveals that, during that entire week, Hobbs was assignedto drive a truck (no doubt because of the prior dis-charges of Respondent's truckdrivers) and was not toperform, or at least did not know that he was supposedto perform, mechanic's duties. Hobbs had not been in-formed, until his termination, that any work was requiredto be done. Rather, the purported reason was a merepretext for Hobbs' union adherence,9a conclusion bol-stered by Maietta's announcement the day after thiseighth discharge that "the Union bullshit is over." Atthat meeting, McKeithan and Stine were warned byMaietta not to engage in any more Union activities, butit seems likely that Maietta did not trust his judgment ofAugust 17 to permit them to remain on the payroll.Maietta's reason for firing Stine on August 23 was thatStine's absence on August 22 had caused him to lose acontract in Chambersburg. Stine had indeed been absentfrom work before, but his absenteeism was not muchmore serious than others who had not been disciplined.Indeed, Stine had never previously been fired, suspend-ed, or warned; and Maietta in his testimony attempted toinflate his attendance problem out of proportion to itsactual seriousness. Further, at first insisting that Stine'slast day of work was August 17 and that he terminatedhim after 3 days of absences, Maietta, confronted withRespondent's payroll records, conceded that Stineworked on both August 20 and 21, the latter being a rainday on which Stine had promised to come to Respond-ent's shop to fix some tires.20Other than Maietta's state-ment to Stine on August 23, there is nothing to indicatewhy it was Stine who caused Maietta to lose this partic-ular job, or even that there was such a job.21BecauseStine was a few days earlier pinpointed by Maietta forhis union activities, warned about not engaging in them,and accused him of "working the middle," and becauseof the totality of Maietta's conduct, I find that the dis-19 Hobbs had not been requested to sign Maietta's poll. becauseMaietta knew how he stood Maietta testified, however, that he did notbother asking Hobbs to sign the statement because of his "confidence andfaith" that Hobbs would not get mixed up with the Union-a confidenceand faith which was singularly lacking when Maietta successfully re-quested his daughter and two working sons to sign.20 This concession deflated Maietta's earlier inflated testimony aboutStine's missing 3 or 4 or 5 days' work and then "he strolled in there onemorning just as big as you please and ..had the audacity to get on thetruck and go to work ....2 Maietta testified that, in August. Respondent had three jobs: I) theCourson-Gruman sewer job: (2) a job for Mack Truck: and (31) a sewerjob in Hagerstown.charge of Stine was in violation of Section 8(a)(3), andhis absence on August 22 was not the true cause of thedischarge.McKeithan, the last union card signatory, was termi-nated by Maietta, allegedly for missing work on August31. McKeithan had originally requested that day off, inorder to take his son to college. He testified that Maiettagranted his request; but Maietta denied it. In any event,according to Maietta, he decided on August 30 that hecould not grant the day off and so notified McKeithanon the jobsite. At first, he testified that, when he toldMcKeithan that he needed him, and he should not letMaietta down, McKeithan merely turned around and gotback in his truck. Later, Maietta called his secretary,then suffering from a broken right arm (so that she couldnot write), and asked her to leave a note on McKeithan'sprivate truck's window about how desperately Maiettaneeded him and not to let him down. The crumplednote, which Maietta testifed he found later that day out-side the office, was introduced in evidence. It was thefailure of McKeithan to comply with that note that con-stituted Respondent's justification for the discharge.Respondent's defense was supported by the testimonyof Miller, who stated that she received Maietta's phonecall and had employee Border write the note and place iton McKeithan's truck's windshield, which she personallysaw Border do. Border, however, rather indifferentlyidentified the note, guessing it was the one he wrote thatday, and testified that he did not place the note on thewindshield but that he gave it to McKeithan, who crum-pled the note and threw it on the ground. McKeithan, tothe contrary, testified that he never saw the note at anytime and that he did not report for work on August 31because he had been granted the day off.I credit McKeithan, discrediting Border and Miller be-cause of the inconsistency in their testimony of whathappened to the note, Maietta and Miller because of theinconsistency of their testimony whether Miller hadasked Maietta whether Border could write the note forher, and discrediting Maietta who on cross-examinationstated that, when he told McKeithan he could not havethe day off, McKeithan "threw his head and stompedaround," vastly different from the rather placid reactionwhich Maietta related on direct examination.22Indeed,the finding of the note by Maietta was most fortuitous,although not wholly improbable; but in light of Maietta'shistory of union animus, the firing of the last union ad-herent completed Maietta's prophecy of a week or sobefore that the "Union b-s-" was clearly "over."5. The request for a bargaining orderBy August 2, the 10 discriminatees had signed authori-zation cards designating the Union as their collective-bargaining representative. It was stipulated that the ap-propriate unit is as follows:All construction employees employed by MaiettaContracting, including truck drivers, mechanics,utility employees, and equipment operators, and ex-'2 McKeithan's reaction to Maietta's oral request for him to come towork allegedly prompted Maletta to follow up with the written note MAIETTA CONTRACTING1 83cluding all other employees, office clerical employ-ees, guards, and supervisors as defined by the Act.Only 10 other employees were employed by Respond-ent on that date.23Of those, three were sons of Maiettaand are expressly excluded as employees under Section2(3) of the Act. James A. Mead and Roger Mead, co-part-ners d/b/a Mead's Market, 148 NLRB 383, 389 (1964);Robert W. Johnson and Clifford W. Johnson, co-partnersd/b/a Johnson Metal Products Co., 161 NLRB 844, 846-847 (1966).24 A fourth, Steven Keasey, was no morethan a casual employee, who did not work regularly,either full or part time, and who was employed onlywhen Maietta needed him.25Under established Boardlaw, Keasey would not have been permitted to partici-pate with regular employees in an election of representa-tives. Mead Nursing Home, Inc., 229 NLRB 620, 627(1977).Accordingly, I find that on August 2 the Union repre-sented 10 of 16 eligible employees. I further find that thechoice of the Union, as expressed by the authorizationcards,2srepresents a far better method of determiningemployee preference, than can an election conductedsometime in the future. The unfair labor practices com-mitted by Respondent constituted a show of brute force,resulting in the termination of every employee, and onlythose employees, who had shown support for the Union."[I]n a small unit, the impact of such discharges has a fargreater effect than in a larger one and practically makesa fair election impossible." Pay 'N Save Corporation, 247NLRB No. 184 (1980). Those employees, and the onesthey left behind, are unlikely to forget Maietta's actions,his interrogation, his polling, his threat of closure, andhis threat to let his trucks rot.27In those circumstances,a fair election may not be held within the immediate'' The employees were Paul L. Beaver. t.eRoy E. Harshman. Jr .An-thony J Maietta. Dennis Maietta (Maielta's sonl) Gary Mussolino. Da'idHarris, Francis NM. Dupert. William Edgar Schmidl. Sr .Steel; Keasey,and Frank Maietta. Jr (who was in military service)24 Sec. 2(3) provides that "employee" shall not include "any individualemployed by his parent." Respondent contends that the sons were em-ployed not by their father, hbat by the partnership entity, and that thecited decisions do not accord with more recent Board Decisions such aslops Club. Inc., 238 NLRB 928 (1978). which. it argues, requires theGeneral Counsel to provide the sons' "special status" by irtue of theirfamilial relationship. I find none of Responden's citations apposite. First,no decisions relate to the issue at bar; rather, the) relate primarily to em-ployees of corporations. Second. Congress has definitively excluded achild of an owner from the status of "employee Third, Maieta was thesole operator of Resxondent. because his brother had been ill for a yearand only Maietta was directly responsible for the day-to-day operation ofRespondent's business That the partnership may be a suable entity doesnot relieve Maietta of his own individual responsibility as a partner normay it remove from Sec 2(3) its clear meaning and intent.25 Keasey allegedly was laid off. subject to recall. on Friday. August3. That week, he worked 16 hours on 3 days He did not work the eekbefore. During the week ending July 21, he worked 4 hours on I day Hedid not work the 2 weeks before that During his entire employmentfrom June 18 to August 3, he worked 45 hours on 8 days12 I disregard the results of Respondent's polling of employees, he-cause the form letters were coerced and must. as a result, not indicate theemployees' free and untrammeled choice of representativezt The threat of closure may be sufficient to sustain a bargaining orderherein. eriio-Lu'v. In.. 232 NRB 753, fi II11 (1977). modified 585 F2d62 (3d Cir 1978)future,28and the unfair labor practices may not be reme-died merely by use of the traditional remedies usuallygranted by the Board. In such circumstances, a bargain-ing order is fully warranted, Jacques Syl Neckwear. Inc.:Biquette, Inc., 247 NLRB No. 191 (1980), effective fromAugust 9, 1980, when Respondent received the Union'sdemand for bargaining and refused to bargain in viola-tion of Section 8(a)(5) of the Act. Frito-Lay. Inc.. supru.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.Upon the basis of the foregoing findings of fact andthe entire record, I hereby make the following:CONCL.USIONS OF LAWI. Dennis G. Maietta and Frank M. Maietta, trading asMaietta Contracting, Respondent herein, is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. International Brotherhood of Teamsters, Chauffeurs.Warehousemen and Helpers of America, General Team-sters and Allied Workers, Local Union No. 992, is alabor organization within the meaning of Section 2(5) ofthe Act.3. The unit appropriate for collective bargaining is:All construction employees employed by MaiettaContracting, including truck drivers, mechanics,utility employees, and equipment operators, and ex-cluding all other employees, office clerical employ-ees, guards, and supervisors as defined in the Act.4. By interrogating employees concerning their unionsympathies and activities and concerning the union synl-pathies and activities of other employees, by threateningemployees with closure and with the cessation of truck-ing operations because of their union activities, by creat-ing the impression of surveillance of employees' unionactivities, by telling employees not to engage in any dis-cussions about the Union and the Union was "dead" and"over," by threatening employees with discharge inorder to discourage them from supporting the Union,and by coercively polling employees concerning theirunion sympathies and activities and threatening them ifthey did not sign documents which favored Respondent,Respondent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them byi2 Respondent's anssecr admits that: "A PelitiOln tior Ccrtlfiicitto iofRepresentaties was filed by the Union on August 10. 7N ((.Cas h RC85X8). bhut hy letter dated August 14. 1979 Henry Shore. Regional )lre.rtor, adslsed Respondrl llt Irn ritilng that Ihc prolccssiltg of Ih s (Pcll1ilwould hc hoeld iT aheance peding inestlgallon oft ih c bag. i 1lscaseMAETTA CONTRACTING 153 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.5. By discharging Melvin Miller, Blaine J. Jordan, Jr.,Stephen Walker, Edward M. Johnston, William E. Stan-ley, Jr., Donald Carr, John Mills, Simon Hobbs, John H.Stine, and Curtis McKeithan and failing and refusing atall times to reinstate them to their former positions, Re-spondent has discriminated, and is discriminating, againstthem in regard to hire or tenure of employment or aterm or condition of employment to encourage or dis-courage membership in a labor organization and hasthereby engaged in, and is thereby engaging in, unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.6. By failing and refusing to recognize and bargain col-lectively with the Union as the duly authorized bargain-ing unit, at all times on and since August 9, 1979, withthe purpose, intent, and effect of coercing and discourag-ing its employees from continued lawful adherence to,membership in, support of, and activities on behalf of theUnion, as well as to prevent the Union from becomingand acting as their certified collective-bargaining repre-sentative, and so as to undermine the Union's representa-tive status and dissipate and destroy its majority stand-ing, and to render impossible or impracticable a free anduncoerced electoral choice on their part pursuant to thestatutory election procedures provided under the Act,Respondent has refused, and is continuing to refuse, torecognize and bargain with the Union and has therebyengaged in, and is thereby engaging in, unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) of theAct.7. The aforesaid unfair labor practices, and each ofthem, have affected, affect, and unless permanently re-strained and enjoined will continue to affect, commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYIn addition to the bargaining order, I shall recommendtihe usual cease-and-desist provisions to remedy Respond-ent's 8(a)(l) unfair labor practices. To remedying Re-spondent's violations of Section 8(a)(3) and (1) of theAct, I shall order that Respondent offer employeesMelvin Miller, Blaine J. Jordan, Jr., Stephen Walker,Edward M. Johnston, William E. Stanley, Jr., DonaldCarr, John Mills, Simon Hobbs, John H. Stine, andCurtis McKeithan immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges,and make them whole for any loss of earnings or benefitsthey may have suffered by payment to them of a sum ofmoney equal to the amount they normally would haveearned from the dates of their termination to the date ofRespondent's offer of reinstatement, less net interim earn-ings. All moneys to be paid to the above employees shallbe computed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), with interestthereon to be computed in the manner prescribed in Flor-ida Steel Corporation, 231 NLRB 651 (1977).292 See, generally, in P/unmbng & lieuling Co.. 138 NLRB 716 (1962\Finally, in view of the egregious nature of Respond-ent's violations herein, I shall further order that it ceaseand desist from infringing in any manner upon the rightsguaranteed employees by Section 7 of the Act. HickmottFoods, Inc., 242 NLRB 1357 (1979).Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record in this proceeding,and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER30The Respondent, Dennis G. Maietta and Frank M.Maietta, trading as Maietta Contracting, State Line,Pennsylvania, their agents, successors, and assigns, shall:1. Cease and desist from:(a) Interrogating employees concerning their unionsympathies and activities and concerning union sympa-thies and activities of other employees.(b) Threatening employees with closure and with thecessation of trucking operations because of their unionactivities.(c) Creating the impression of surveillance of employ-ees' union activities.(d) Telling employees not to engage in any discussionsabout the Union and that the Union was "dead" and"over."(e) Threatening employees with discharge in order todiscourage them from supporting the Union.(f) Coercively polling employees concerning theirunion sympathies and activities and threatening them ifthey did not sign documents which favored Respondent.(g) Discharging employees, and refusing to reinstatethem, in order to discourage their membership in a labororganization.(h) Directly or indirectly engaging in any of the fore-going actions or activities or any like or related acts inorder to dissipate the collective-bargaining representa-tional status of its employees' lawfully designated collec-tive-bargaining representative, or for the purpose ofcausing its employees to discontinue or refrain from ex-ercising their right to bargain collectively with Respond-ent, or otherwise so as to interfere with, restrain, orcoerce its employees in the exercise of the rights guaran-teed under the Act.(i) Failing or refusing to recognize and bargain collec-tively with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,General Teamsters and Allied Workers, Local UnionNo. 992, as the exclusive bargaining representative of theemployees in the following appropriate bargaining unit:All construction employees employed by MaiettaContracting, including truck drivers, mechanics,utility employees, and equipment operators, and ex-"' In the event no exceptions are filed as provided bhy Sec. 102 46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions, and recommended Order herein shall. as providedin Sec 10248 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deenled Aaived fior all purposes. MAIETTA CONTRACTING185cluding all other employees, office clerical employ-ees, guards, and supervisors as defined in the Act.(j) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guar-anteed under Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all the em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours of employment. and otherterms and conditions of employment.(b) Offer immediate and full reinstatement to employ-ees Melvin Miller, Blaine J. Jordan, Jr., Stephen Walker.Edward M. Johnston, William E. Stanley, Jr., DonaldCarr, John Mills, Simon Hobbs, John H. Stine. andCurtis McKeithan to their former positions or, if thosepositions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or any otherrights or privileges previously enjoyed, and make themwhole for any loss of earnings they may have suffered asa result of their unlawful discharge, in the manner setforth in the section herein entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this Order.(d) Post at its State Line, Pennsylvania, place of busi-ness copies of the attached notice marked "Appendix."3'Copies of said notice, on forms provided by the RegionalDirector for Region 6, after being duly signed by Re-spondent's representative, shall be posted by Respondentimmediately after receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to ensure that said notices are not altered, de-faced, or covered by any other material.(e) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.: In the event Ihal this Order is enforced by a Judgment of ai UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of he National Labor Relations Board" shall read "Poiled P'ursu-ant to a Judgment of the United States Court of Appeals IFnforcing anOrder of the National L.abor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAl. LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representativethey chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activitiesexcept to the extent that the employees' hargain-ing representative and employer have a collec-tive-bargaining agreement which imposes alawful requirement that employees become uniotmembers.Wli Ill I NOI iterrgalte our employees COI1-cerning their union sympathies arnd acti ities andconcerning union sympathies and activilies of otheremployees.WuI' Wll N ti threaten our employees \Eith clo-sure and ith the cessation of trucking operationsbecause of their union activities.WE W11 I NOI create the impression of surecil-lance of our employees' union activities.W wA t i NO I tell our employees not to engagein any discussions about the International Brother-hood of Teamsters, Chauffeurs. Warehousemlen andHelpers of America, General Teamsters and AlliedWorkers, Local Union No. 92 aid that the Unioniwas "dead" and "over."WtE wV I NO] threaten our employees swith dis-charge in order to discourage them front supportingthe UnionWE ill I NOT coercively poll our employecsconcerning their union sympathies and activities andWE WII.I Not threaten them if they do not signdocuments which favor us.WEL Will NOT discharge our employees, andrefuse to reinstate them, in order to discourage theirmembership in the Union or any labor organization.Wl Wll I NOT directly or indirectly engage inany of the foregoing actions or activities or any likeor related act in order to dissipate the collective-bargaining representational status of our employees'lawfully designated collective-bargaining repre-sentative, or for the purpose of causing our employ-ees to discontinue or refrain from exercising theirright to bargain collectively with us or otherwise soas to interfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteed underthe Act.WE Wll.l. NOT fail cr refuse to recognize and bar-gain collectively with the Union as the exlcusivebargaining representative of the employees in thefollowing appropriate bargaining unit:All construction employees employed byMaietta Contracting, including truck drivers. me-chanics, utility employees, and equipment opera-tors, and excluding all other employees, officeclerical employees, guard<, and supervisors as de-fined in the Act.WE Wi.L NOT in any other manner interferewith, restrain, or coerce our employees in the exer-MAETTA CONTRACtING 185 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDcise of the rights guaranteed under Section 7 of theAct.WE WILL., upon request, bargain with the Unionas the exclusive representative of all our employeesin the aforesaid appropriate unit with respect torates of pay, wages, hours of employment, andother terms and conditions of employment.Wi~ wit.i. offer immediate and full reinstatementto employees Melvin Miller, Blaine J. Jordan, Jr.,Stephen Walker, Edward M. Johnston, William E.Stanley, Jr., Donald Carr, John Mills, SimonHobbs, John H. Stine, and Curtis McKeithan totheir former positions or, if those positions nolonger exist, to substantially equivalent positions,without prejudice to their seniority or any otherrights or privileges previously enjoyed, and makethem whole for any loss of earnings they may havesuffered as a result of their unlawful discharges,with interest.DENNIS G. MAIITITA SNI) FRANK M.MAIlII A /A MAILtT A CONI RACI IN(,